Citation Nr: 0425027	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  96-34 432	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
pelvic pain, status post myomectomy for uterine fibroids.  




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to December 1995.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 1996 
rating decision by the Louisville Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for chronic pelvis pain, status post myomectomy 
for uterine fibroids, rated 10 percent.  In August 2002, the 
Board undertook further development of the evidence.  In May 
2003, the Board remanded this case for development to include 
providing the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for readjudication of the 
claim based on review of the entire file.


FINDINGS OF FACT

The veteran's symptom of postoperative chronic pelvic pain 
resolved; symptoms not controlled by continuous treatment are 
not shown at any point during the appellate period.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's chronic pelvic pain disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 
(Code) 7613 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

There was a significant change in VA law during the pendency 
of this appeal. On November 9, 2000, the VCAA, (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.

There has been compliance to the extent possible with the 
pertinent mandates of the VCAA and implementing regulations.  
Well- groundedness is not an issue.  In the March 1996 
decision, in a June 1996 statement of the case (SOC), in a 
supplemental statement of the case (SSOC) issued in March 
2002, and in November 2002 correspondence the veteran was 
notified of the evidence necessary to substantiate her claim, 
and of what was of record.  The RO attempted to provide 
further notice (pursuant to a Board remand) in a letter in 
January 2004 and in a SSOC in June 2004.  Such notice was not 
delivered because the appellant moved and did not leave a 
forwarding address.  The veteran has not reported a new 
address or phone number where the veteran may be reached.  
The Board finds that a further remand to correct any notice 
deficiency (or for further development of the evidence) is 
not indicated, as it would be an exercise in futility as a 
lack of knowledge of the veteran's whereabouts precludes VA 
from contacting her.  

The "duty to assist" the veteran in the development of facts 
pertinent to her claim (and here also to keep her properly 
notified) is not a "one-way street." See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The VA is not required "to turn up 
heaven and earth" to find the correct address for a claimant. 
See Hyson v. Brown, 5 Vet. App. 262 (1993).  She must also be 
prepared to meet her obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim. 
Olson v. Principi, 3 Vet. App. 480 (1992).  

Regarding the "duty to assist", the Board recognizes that 
the VA examination in the file is dated and that development 
of an increased rating claim generally should include a 
contemporaneous examination to ascertain the level of 
disability.  However, as noted.  Scheduling a new VA 
examination would be pointless with the veteran's whereabouts 
unknown.  Evidentiary development and notice are complete to 
the extent possible under the circumstances, and VA has met 
its duties to notify and assist.  

II.	Factual Background

Service Medical Records (SMRs) reveal that the veteran 
started having chronic pelvic and groin pain in 1993.  In 
January 1994 she underwent diagnostic laparoscopic surgery 
with findings of fibroid uterus with chronic pelvic pain and 
underwent myomectomy.  She continued to have pelvic pain 
after the procedure and was placed on a permanent profile for 
such pain.  In March 1996 the RO granted service-connection 
for pelvic pain status post myomectomy for uterine fibroids, 
rated 10 percent effective from December 13, 1995 (the day 
following the date of the veteran's separation from service). 

On April 1997 VA examination, the veteran did not have any 
pertinent complaints.  The diagnosis was history of uterine 
fibroids, status post myomectomy, with history of pelvic pain 
that was resolved, abnormal pap, history of irregular 
periods, and history of urinary tract infection, treated.  

Treatment records from Clark County Department of Health and 
associated lab reports from December 1998 to February 2002 
revealed no pertinent abnormality.    

III.	Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7.

The veteran's chronic pelvic pain disorder is currently rated 
at 10 percent under 38 C.F.R. § 4.116, Code 7613 (for 
disease, injury, or adhesions of the uterus).  Code 7613 
provides a 10 percent rating for symptoms that require 
continuous treatment.  Symptoms not controlled by continuous 
treatment warrant a 30 percent rating. 

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  Here, 
symptoms during the appellate period have never exceeded 
those necessary to support the current rating assigned.  
Hence, "staged ratings" are not warranted.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent.  There is no objective 
evidence of symptoms not controlled by continuous treatment 
so as to warrant the next higher (30 percent) rating under 
Code 7613.  The VA examination in April 1997 revealed that 
the pelvic pain had resolved.  Clark County Health Department 
records did not reveal any pertinent abnormalities.  Due to 
the veteran's whereabouts being unknown development for a 
more contemporaneous disability picture is not possible.  
Hence the rating must be based on the evidence already of 
record.  The preponderance of that evidence is against the 
veteran's claim, and a rating in excess of 10 percent is not 
warranted.  


ORDER

A rating in excess of 10 percent for chronic pelvic pain, 
status post myomectomy for uterine fibroids is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



